Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The present Office Action is in response to the request for Continued Examination dated 03/07/2022. 
In the amendment dated 03/07/2022, the following occurred: Claims 1, 4, 13, 16, 21 and 27 were amended. 
In the amendment dated 10/12/2021, the following occurred: Claims 1, 3-5, 7-9, 11-13, 15-17, 19-21 and 25-27 have been amended. 
Claims 1-34 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-25, 27-31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 2016/0162458), in view of Montero US (9824691 B1), in view of Bhatt (US 2014/0142962), in view of Schneider (US 2015/0134362) and in further view of Privault (US 2010/0312725).

REGARDING CLAIM 1
Munro discloses a method of facilitating annotation of a recording of a medical practitioner-patient conversation, comprising the steps of: responsive to a first user-selection of one or more spans of text in a transcript, highlighting, by a computing device, the user selected on or more spans of text, ([0006] teaches computer analysis tools and teaches a document with a list of potential labels or tasks describing the document on a work unit interface and aggregating the responsive inputs to the work unit interface (hereinafter, such responsive inputs are referred to as “annotations”) (interpreted by examiner as responsive to a first user-selection), where an annotation to a document or subset of a document (referred to as a “span”) (interpreted by examiner as one or more spans of text in a transcript of Montero below) [0097] teaches toggle or swatch or a menu function [0008] teaches highlighting or otherwise visually distinguish a portion of the document, such portion of a document is referred to as a “span.” [0083] teaches using unique background colors around the example region to highlight the text (interpreted by examiner as highlighting, by a computing device, the user selected on or more spans of text)); responsive to the second user selection, assigning the selected set of one or more labels to the given highlighted span of text ([0006] teaches computer analysis tools and teaches categorizing the document into a hierarchical structure of labels. [0008] teaches highlighted span of text (interpreted by examiner as responsive to the second user selection, assigning the selected set of one or more labels to the given highlighted span of text)), generating, by the computing device, a grouping that are encoded by the automatically associated respective sets of labels ([0003] a natural language modeling engine preforms categorization, classification, or sorting for a set of documents into a scheme comprising various labels [0007] teaches grouping within labels and [0018] teaches collapsing labels into groups of labels) each label in the list of labels ([abstract] teaches a plurality of labels of potential classifications for a document (interpreted by examiner as the document of Bhatt) and [0006] teaches list of labels); grouping based on labels ([0007] teaches “tasks” may also refer to genres or groupings within labels); receiving, by the computing device, a second user-selection of a set of one or more labels from a list of labels associated with a given highlighted span of the one or more highlighted spans of text ([0011] teaches one or more labels or tasks presented in the label pane (interpreted by examiner as the list of labels) of the work unit interface. [0083] teaches prompts that include, but are not limited to, “select all examples of each label within the document” with a list of labels (interpreted by examiner as the set of one or more labels) in label pane 830 and “is the highlighted section of the document an example of this label?” and [0012] teaches a user of the work unit interface selects the most applicable label or task for the document from among a plurality of displayed labels or tasks in the label pane, and in still other embodiments requests the user identify all labels or tasks that are related to the document (interpreted by examiner as receiving, by the computing device, a second user-selection of a set of one or more labels from a list of labels associated with a given highlighted span of the one or more highlighted spans of text)); 

Munro does not explicitly disclose, however Montero discloses:
generating, by a computing device, a display of a transcript of the recording (Montero at [8:10-27] teaches a conversation between two people may be recorded in one audio stream such that a transcript includes words spoken by each person and it may be unclear which person spoke which word, [20:9-17] teaches a display 818 configured to present video and a transcript of audio (interpreted by examiner as transcript of recording)); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Munro to incorporate displaying a transcript of a recording as taught by Montero, with the motivation of providing a system that may have certainty or a high degree of certainty regarding what was said by each participant in the communication session (Montero at [2:38-42]).

Munro and Montero do not explicitly disclose, however Bhatt discloses:
each label encodes a medical entity and one or more attributes of the medical entity appearing in the given span, wherein the medical entities indicate categories of medical topics, and wherein the medical attributes indicate descriptive properties or characteristics of an associated medical entity (Bhatt at [0023] teaches annotating and labeling sequence of texts (interpreted by examiner as spans of text) in terms of their role in medical document’s structure. Annotations may further determine the knowledge domain of a medical document e.g., the prescription drug domain, the surgical procedure domain, etc. (interpreted by examiner as each label encodes a medical entity wherein the medical entity indicate categories of medical topics) and annotators may identify sequences of text indicating medical conditions, diseases, injuries, symptoms, or medical recommendations (interpreted by examiner as the one or more attributes of the medical entities wherein the medical attributes indicate descriptive properties or characteristics of an associated medical entity) [0023] also teaches annotating the medical documents can further include determining the knowledge domain of the medical documents, as a prelude to narrowing a range of further applicable annotators, or as a part of identifying domain-specific parts of speech in the medical documents, or in order to select domain-specific rules and dictionaries.); wherein the one or more spans of text describe a health condition of a patient in the medical practitioner-patient conversation (Bhatt at [0023] teaches annotating medical documents received from user. Teaches annotations may label and identify sequences of text indicating medical conditions, diseases, injuries, symptoms and [0024] teaches annotating the medical document and then augment the results of the text analytics to determine a medical condition (interpreted by examiner as one or more spans of text describe a health condition of a patient) [0029] teaches medical document can include a transcript of a spoken conversation between person 102 and person 104 generated by a voice recognition module. [0019] teaches person 102 is a patient and person 104 is a doctor (interpreted by examiner as the medical practitioner-patient conversation)); a grouping of medical entities and attributes of the medical entities, wherein the grouping is indicative of concepts that are medically related to the same health condition of the patient (Bhatt at [0025] teaches searching annotations or combinations of annotations and that the analysis structure includes one or more annotations related to a particular ailment (interpreted by examiner as grouping and the grouping of Munro) [0025] also teaches for instance, if an annotation relates to a lung ailment, then searching for the lung ailment in the medical ontology will yield logical axioms related to the lung ailment as well as relevant things connected to the lung ailment in the catalog (interpreted by examiner indicative of concepts that are medically related to the same health condition of the patient). The results of the search can be used to augment the results of the text analytics and the medical condition can be determined to be the lung ailment); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Munro and Montero to incorporate labels as taught by Bhatt, with the motivation of improving decision making and reduce medical malpractice (Bhatt at [0003]).

Munro, Montero and Bhatt do not explicitly disclose, however Schneider discloses:
receiving, by the computing device, a user indication that two different highlighted spans of text are medically related to a same health condition of the patient (Schneider at [0013] teaches medical record review, the annotation of findings, and proper documentation of medical conditions [0016] teaches document is provided to the user and feedback is requested (interpreted by examiner as the user indication). And teaches that the system highlights the evidence (since highlights is plural, the examiner interprets this as more than one different highlighted spans of text) already identified and requests the user to indicate if the evidence is valid for a particular finding. The user may also annotate the evidence using free form text. The evidence highlighted is determined by a confidence threshold (interpreted by examiner receiving, by the computing device, a user indication that two different highlighted spans of text are medically related to a same health condition of the patient of Bhatt) [0062] teaches highlighting relevant evidence); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Munro, Montero and Bhatt to incorporate 

Munro, Montero, Bhatt and Schneider do not explicitly disclose, however Privault discloses:
sets of labels corresponding to the two different highlighted spans of texts (Privault at [0049] teaches highlighting portions (portion is plural and is interpreted by examiner as two different highlighted spans of texts) of documents and assigning labels to them (interpreted by examiner as selected labels)) responsive to the user indication, automatically associating, by the computing device, respective sets of labels corresponding to the two different highlighted spans of texts (Privault at [0120] teaches an automated system for labeling documents [0049] teaches allowing users to select icons (interpreted by examine as user indication as explained above) for highlighting portions of document and assigning lables to them, and annotate (label) documents. [0050] teaches a label, as used herein, can be any form of annotation which is suited for associating a class (and/or other information from which a class can be automatically determined) with the document. [0082] teaches documents are automatically classified with a model developed on another subset. Thus, for example, subset S1, which was reviewed by reviewer R1, may be classified with the model M2 trained on the labels of S2, which were provided by reviewer R2. Similarly, subset S2, which was reviewed by R2 is classified with the model M3, which was trained on the labels of S3 by R3. Finally, subset S3, reviewed by R3, is classified with the model M1, trained on the labels of S1 provided by R1. [0083] teaches classification labels assigned to the documents by the classifiers M1, M2, M3); training based on training data comprising the highlighted transcript and the grouping of the medical entities and attributes of the medical entities, a machine learning model to automatically annotate transcripts of a plurality of medical practitioner-patient conversations (Privault at [0020] teaches learning component trains an annotation model and proposes annotations to documents based on the annotation model. [0025] teaches the classifier model stored in computer readable memory is progressively trained based labels [0051] teaches using machine learning techniques using the labels of the documents and features extracted from the documents as inputs (interpreted by examiner as training based on training data comprising the highlighted transcript (of Bhatt) and the grouping of the medical entities and attributes of the medical entities (of Bhatt), a machine learning model to automatically annotate transcripts of a plurality of medical practitioner-patient conversations)). 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Munro, Montero, Bhatt and Schneider to incorporate xx as taught by Privault, with the motivation of minimizing error, cost and time required for completing a review process (Privault at [0012]).

REGARDING CLAIM 2
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 1.
Munro, Bhatt, Schneider and Privault do not explicitly disclose, however Montero further discloses:
The method of claim 1, wherein the transcribed recording is indexed to time segment information (Montero at [10:42-50] teaches the transcripts may be separated into data segments based on a passage of time. For example, when a voice signal is detected in the audio being transcribed, a data segment may begin and continue until a particular period of time elapses. After the particular period of time elapses or after a voice signal is again detected, another data segment may begin. [10:64-67]-[11:1-4] teach data segments include time stamp (interpreted by examiner as the transcribed recording is indexed to time segment information (data segments))).

REGARDING CLAIM 3
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 1.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of claim 1, wherein the highlighting corresponds to only words or groups of words to be highlighted, and not individual characters (Munro at ([0006] teaches computer analysis tools. [0097] teaches toggle or swatch or a menu function [0008] teaches highlighting or otherwise visually distinguish only a portion of the document, such portion of a document is referred to as a “span.” [0083] teaches using unique background colors around the example region to highlight the text. [0009] teaches organizing documents by analyzing, grouping and classifying based on words (There is no indication that the teaching of Munro is applied to character(s), thus Munro is interpreted to teach that only words or word groups are highlighted)).

REGARDING CLAIM 4
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 1.
Munro, Montero, Schneider and Privault do not explicitly disclose, however Bhatt further discloses:
The method of any of claim 1, wherein the medical entities are selected from a list of medical entities consisting of medications, procedures, symptoms, vitals, lab results, chief complaint, conditions, social history, medical conditions, surgery, imaging, provider, vaccine, reproductive history, examination, and medical equipment (Bhatt at [0023] teaches annotating and labeling sequence of texts in terms of their role in medical document’s structure, annotations such as the prescription drug domain, the surgical procedure domain, medical conditions, diseases, injuries, symptoms, medical recommendations, events, equipment, conditions, or other items of significance or interest (interpreted by examiner as the medical entities are selected from a list of medical entities consisting of medications, procedures, symptoms, conditions, medical conditions, surgery, examination, and medical equipment)).

REGARDING CLAIM 5
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claims 1 and 4.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of claim 4, wherein at least one of the medical entities are arranged in a hierarchical manner (Munro at [0006] teaches categorizing the document into a hierarchical structure of labels (medical entities of Bhatt) and/or “tasks” associated with the document (interpreted by examiner as wherein at least one of the medical entities are arranged in a hierarchical manner)).

REGARDING CLAIM 6
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claims 1, 4 and 5.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of claim 5, wherein at least one of the medical entities includes a symptom medical entity and different parts of the body within the symptom medical entity (Munro at [0006] teaches categorizing the document into a hierarchical structure of labels (medical entities of Bhatt) (the hierarchical structure of Munro is interpreted by examiner as the medical entities includes an entity and different parts of the body within the entity)).

 do not explicitly disclose, however Bhatt further discloses:
at least one of the medical entities includes a symptom medical entity and different parts of the body within the symptom medical entity (Bhatt at [0023] teaches annotating and labeling sequence of texts in terms of their role in medical document’s structure, annotations such as symptoms, (interpreted by examiner as the medical entities includes a symptom medical entity) and [0025] teaches annotations related to a particular ailment, then medical analytics program 132 can augment the results of the text analytics by searching for the particular ailment in the medical ontology of medical database 136. For instance, if an annotation relates to a lung ailment, then searching for the lung ailment in the medical ontology will yield logical axioms related to the lung ailment as well as relevant things connected to the lung ailment in the catalog (interpreted by examiner as and different parts of the body within the symptom medical entity)).

REGARDING CLAIM 7
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claims 1 and 4.
Munro, Montero, Schneider and Privault do not explicitly disclose, however Bhatt further discloses:
The method of claim 4, wherein one of the medical entities consists of a symptom medical entity and wherein the symptom medical entity includes attributes of at least severity, frequency, onset, or location (Bhatt at [0023] teaches annotating and labeling sequence of texts in terms of their role in medical document’s structure (medical entities of Munro), annotations such as symptoms, (interpreted by examiner as the medical entities includes a symptom medical entity) and locations , or other items of significance or interest (interpreted by examiner as the symptom medical entity includes attributes of location)).

REGARDING CLAIM 8
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 1.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of any of claim 1, further comprising supplying the transcript to a pre- labeling system and receiving from the pre-labeling system a pre-annotated transcript containing suggested labels for spans of text in the transcript (Munro at [0018] teaches an annotation feedback pane including a suggestion pane for collapsing labels into one another. [0068] teaches a suggested ontology based on previous ontologies and collections the user has used. The classification pane is populated with other labels associated with a particular client. For example, if a particular client as identified through client pane by a natural language modeling engine has historically and consistently used certain labels for categorizing a collection of documents, the natural language modeling engine can build a new ontology with those historic labels for a new collection of documents and display the resulting ontology in classification pane and [0072] teaches the suggested topics and keywords can be used in some embodiments as the label. [0086] teaches a natural language modeling engine predicts spans of a document that represent a particular label or task and displays the predicted span as a highlighted text (interpreted by examiner as supplying the transcript to a pre- labeling system and receiving from the pre-labeling system a pre-annotated transcript containing suggested labels for spans of text in the transcript)).

REGARDING CLAIM 9
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claims 1 and 8.

The method of claim 8, further comprising displaying a suggested label from the pre-annotated transcript and providing a tool to either reject or accept the suggested label (Munro at [0072] teaches the suggestions can be used in some embodiments as the label and a user can review the suggested topics, and select which set of keywords identified by the natural language modeling engine best reflect the needs of the project. [0098] teaches confirming the prediction (review and select are interpreted by examiner as means to reject or accept the suggested label using a tool)).

REGARDING CLAIM 10
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claims 1 and 8.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of claim 8, wherein the pre-labeling system includes a named entity recognition model trained on documentation (Munro at [0003] and [0096] teaches natural language modeling engine performed on a set of documents (the examiner notes that NPL models are trained using training data (documentation), and is well known in the art))

Munro, Bhatt, Schneider and Privault do not explicitly disclose, however Montero further discloses:
at least one of medical textbooks, a lexicon of clinical terms, clinical documentation in electronic health records, and annotated transcripts of doctor- patient conversations (Montero at [8:10-27]  teaches a conversation between two people may be recorded in one audio stream such that a transcript (document of Munro) includes words spoken by each person and it may be unclear which person spoke which word. [2:20-29] teaches transcriptions of communication sessions between health care professionals and their patients. [20:9-17] teaches a display 818 configured to present video and a transcript of audio (interpreted by examiner as annotated transcripts of doctor- patient conversations)).

REGARDING CLAIM 11
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 1.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of any of claim 1, wherein at least one of the first user selection or the second user selection comprise a key stroke, mouse action or a combination of both (Munro at [0142] teaches alphanumeric input device (e.g., a keyboard or keypad), a cursor control device 1614 (e.g., a mouse) (interpreted by examiner as wherein at least one of the first user selection or the second user selection comprise a key stroke, mouse action or a combination of both)).

REGARDING CLAIM 23
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 13.
Munro, Bhatt, Schneider and Privault do not explicitly disclose, however Montero further discloses:
The system of any of claim 13, further comprising a system for generating a machine learning model configured to automatically generate annotated transcribed audio recordings (Montero at [10:26-35] teaches transcript may be generated using a machine transcription and [11:44-50] teaches the transcripts 206 may be analyzed using a natural language processing function that is developed using machine learning (interpreted by examiner as system for generating a machine learning model configured to automatically generate annotated transcribed audio recordings)).

REGARDING CLAIM 24
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 13.
Munro, Bhatt, Schneider and Privault do not explicitly disclose, however Montero further discloses:
The system of any of claim 13, further comprising a system for generating a machine learning model configured to generate health predictions (Montero at [11:44-50]  teaches the transcripts 206 may be analyzed using a natural language processing function that is developed using machine learning. [2:20-29] teaches automated population of electronic health records based on transcriptions of communication sessions between health care professionals and their patients and [4:24-40] teaches healthcare professional to render advice with respect to mental or physical health (interpreted by examiner as a system for generating a machine learning model configured to generate health predictions)).

REGARDING CLAIM 28
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 27.
Munro, Bhatt, Schneider and Privault do not explicitly disclose, however Montero further discloses:
The method of claim 27, wherein the recording consists of a recording between a patient and medical professional (Montero at [2:20-29] teaches transcriptions of communication sessions between health care professionals and their patients (interpreted by examiner as the recording consists of a recording between a patient and medical professional)).

REGARDING CLAIM 13
Claim 13 is analogous to Claim 1 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIM 27
Claim 27 is analogous to Claim 1 thus Claim 27 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Munro further teaches tool b), c) and d) (Munro at [0097] teaches toggle or swatch or a menu function (interpreted by examiner as a tool. The reference teaches that the claimed functionality is implemented by a computer, thus the functionality is interpreted as a “tool”))

REGARDING CLAIMS 14 and 30
Claims 14 and 30 are analogous to Claim 2 thus Claims 14 and 30 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 15
Claim 15 is analogous to Claim 3 thus Claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.

REGARDING CLAIM 16
Claim 16 is analogous to Claim 4 thus Claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

REGARDING CLAIMS 17 and 34
Claims 17 and 34 are analogous to Claim 5 thus Claims 17 and 34 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

REGARDING CLAIM 18
Claim 18 is analogous to Claim 6 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

REGARDING CLAIM 19
Claim 19 is analogous to Claim 7 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

REGARDING CLAIMS 20 and 29
Claims 20 and 29 are analogous to Claim 8 thus Claims 20 and 29 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

REGARDING CLAIMS 21 and 33
Claims 21 and 33 are analogous to Claim 9 thus Claims 21 and 33 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

REGARDING CLAIM 22
Claim 22 is analogous to Claim 10 thus Claim 22 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.

REGARDING CLAIMS 25 and 31
Claims 25 and 31 are analogous to Claim 11 thus Claims 25 and 31 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 11.

Claims 12, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 2016/0162458), in view of Montero US (9824691 B1), in view of Bhatt US (2014/0142962), in view of Schneider (US 2015/0134362), in further view of Privault (US 2010/0312725) and in further view of Greenberg (US 2009/0198566).

REGARDING CLAIM 12
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 1.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of any of claim 1, providing a list of available labels, and wherein the second user selection comprises a key stroke, a mouse action or a combination of both, to assign a label (Munro at [0006] teaches a list of potential labels, [0011] teaches displaying a series of labels [0142] teaches alphanumeric input device (e.g., a keyboard or keypad), a cursor control device 1614 (e.g., a mouse) (interpreted by examiner as providing a list of available labels, and wherein the second user selection comprises a key stroke, a mouse action or a combination of both, to assign a label). 

Munro, Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Greenberg further discloses:
a display of a scrollable list and a search box for entering a search term for searching through the list (Greenberg [0068] teaches displaying a list and a scroll bar for browsing through a list and [0134] teaches searching or browsing through a list and [0136] teaches a keyword search box (interpreted by examiner as display of a scrollable list and a search box for entering a search term for searching through the list)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Munro, Montero and Bhatt with teaching of Greenberg since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary, third, fourth and fifth reference to include a scrollable list with a search box for searching terms through the list, as found in the sixth reference, in order to gain the commonly understood benefits of such adaptation, such as simplified operation. This update would be accomplished with no unpredictable results.

REGARDING CLAIMS 26 and 32
Claims 26 and 32 are analogous to Claim 12 thus Claims 26 and 32 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 12.

Response to Arguments
Drawing Objections
Regarding the specification objection(s), the Applicant has amended the drawings to overcome the basis of rejection.

Rejection under 35 U.S.C. § 112(f)
Regarding the 112(f) interpretation of claims 13, 15, 21, 25 and 26, the Applicant has amended the claims to overcome the interpretation. 

Rejection under 35 U.S.C. § 112(b)
Regarding the indefinite rejection of claims 13, 15, 21, 25 and 26, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-34, the Examiner has considered the Applicant arguments but does not find them persuasive. Applicant also rehashes arguments not found persuasive in the Final Action dated 10/29/2021. 

The Examiner would first like to note, in response to applicant's arguments against the references individually, that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Given the broadest reasonable interpretation, the cited references teach the argued feature(s)

 The Applicant argues: 
Munro does not teach or disclose at least "wherein the one or more spans of text describe a health condition of a patient in the medical practitioner-patient conversation," or "receiving, by the computing device, a user indication that two different highlighted spans of text are medically related to a same health condition of the patient." 
Regarding 1, the Examiner has not relied on Munro to teach any of the above argued limitations. The Examiner has relied on Bhatt to teach that the “one more spans of text describe a health condition of a patient in the medical practitioner-patient conversation.” And the Examiner has relied on Schneider to teach "receiving, by the computing device, a user indication that two different highlighted spans of text are medically related to a same health condition of the patient." Given the broadest reasonable interpretation, the cited references teach the argued features. 

 nothing in Munro teaches or discloses "receiving, by the computing device, a second user-selection of a set of one or more labels from a list of labels associated with a given highlighted span of the one or more highlighted spans of text, wherein each label in the list of labels encodes a medical entity and one or more attributes of the medical entity appearing in the given span, wherein medical entities indicate categories of medical topics, and wherein medical attributes indicate descriptive properties or characteristics of an associated medical entity" or "responsive to the user indication, automatically associating, by the computing device, respective sets of labels corresponding to the two different highlighted spans of texts; [and] generating, by the computing device, a grouping of medical entities and attributes of the medical entities that are encoded by the automatically associated respective sets of labels, wherein the grouping is indicative of concepts that are medically related to the same health condition of the patient."
Regarding 2, the Examiner respectfully disagrees. Munro teaches "receiving, by the computing device, a second user-selection of a label from a list of labels associated with a given span of the one or more spans of text”, please refer to detailed rejection above as paragraph [0011] teaches one or more labels or tasks presented in the label pane (interpreted by examiner as the list of labels) of the work unit interface and [0012] teaches that a user selects the most applicable label or task (interpreted by 
Moreover, Munro is not relied upon to teach “each label encodes a medical entity and one or more attributes of the medical entity appearing in the given span, wherein medical entities indicate categories of medical topics, and wherein medical attributes indicate descriptive properties or characteristics of an associated medical entity" [and] a grouping of medical entities and attributes of the medical entities that are encoded by the automatically associated respective sets of labels, wherein the grouping is indicative of concepts that are medically related to the same health condition of the patient." However, Bhatt is relied upon to teach these limitations. 
Bhatt is relied upon to teach wherein each label in the list of labels encode medical entities and or one or more attributes of the medical entities appearing in the given span, wherein the medical entities indicate categories of medical topics, and wherein the medical attributes indicate descriptive properties or characteristics of an associated medical entity", as Bhatt at paragraph [0023] teaches annotating and labeling sequence of texts (interpreted by examiner as spans of text) in terms of their role in medical 
Bhatt also teaches “a grouping of medical entities and attributes of the medical entities that are encoded by selected labels, wherein the grouping is based on the selected labels corresponding to the two different highlighted spans of texts that are medically related to the same health condition of the patient", at paragraph [0025], which teaches searching annotations or combinations of annotations and that the analysis structure includes one or more annotations related to a particular ailment. Paragraph [0025] also teaches for instance, if an annotation relates to a lung ailment (interpreted as the selected label), then searching for the lung ailment in the medical ontology will yield logical axioms related to the lung ailment as well as relevant things connected to the lung ailment in the catalog (interpreted by examiner as spans of texts that are medically related to the same health condition of the patient). The results of the search can be used to augment the results of the text analytics and the medical condition can be determined to be the lung ailment). Given the broadest reasonable interpretation, the cited references teach the argued features. 
Moreover, Munro is not relied upon to teach "responsive to the user indication, automatically associating, by the computing device, respective sets of labels corresponding to the two different highlighted spans of texts”, but, upon further review, Privault teaches the argued feature(s). 
Privault at [0120] teaches an automated system for labeling documents. At [0049] teaches allowing users to select icons (interpreted by examine as user indication) for highlighting portions of document 
Given the broadest reasonable interpretation, the cited references teach the argued features. 

Montero fails to teach or disclose "wherein the medical entities indicate categories of medical topics, and wherein the medical attributes indicate descriptive properties or characteristics of an associated medical entity," or cure any of the above mentioned deficiencies of Munro. 
Regarding 3, as explained above by the Examiner, Bhatt is relied upon to teach this limitation. 

Munro, Montero, and Bhatt, individually, or in any hypothetical combination, fails to teach or disclose at least "receiving, by the computing device, a user indication that two different highlighted spans of text are medically related to a same health condition of the patient; … as recited in amended claim 1.
Regarding 4, the Examiner states that Munro, Montero, and Bhatt are not relied upon to teach "receiving, by the computing device, a user indication that two different highlighted spans of text are 

To the extent the cited portions of Privault may be construed to teach or disclose "training, based on the highlighted transcript ... a machine learning model to automatically annotate transcripts of a plurality of medical practitioner-patient conversations," (emphasis added), Applicant respectfully submits that the "highlighted transcript" in Privault is not from "receiving, by the computing device, a user indication that two different highlighted spans of text are medically related to a same health condition of the patient; responsive to the user indication, automatically associating, by the computing device, respective sets of labels corresponding to the two different highlighted spans of texts; [and] generating, by the computing device, a grouping of medical entities and attributes of the medical entities that are encoded by the automatically associated respective sets of labels, wherein the grouping is indicative of concepts that are medically related to the same health condition of the patient," (emphasis added), as recited in amended claim 1. Accordingly, Privault fails to teach or disclose at least "training, 
Regarding 5, the Examiner respectfully disagrees. Privault at [0120] teaches an automated system for labeling documents and [0049] teaches allowing users to select icons (interpreted by examine as user indication) for highlighting portions of document and assigning lables to them, and annotate (label) documents. At [0050] teaches a label, as used herein, can be any form of annotation which is suited for associating a class (and/or other information from which a class can be automatically determined) with the document. At [0082] teaches documents are automatically classified with a model developed on another subset. At [0020] teaches learning component trains an annotation model and proposes annotations to documents based on the annotation model. [0025] teaches the classifier model stored in computer readable memory is progressively trained based labels [0051] teaches using machine learning techniques using the labels of the documents and features extracted from the documents as inputs (interpreted by examiner as training based on training data comprising the highlighted transcript (of Bhatt) and the grouping of the medical entities and attributes of the medical entities (of Bhatt), a machine learning model to automatically annotate transcripts of a plurality of medical practitioner-patient conversations). Given the broadest reasonable interpretation, the cited references teach the argued features. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626